Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, abstract, drawings and claims of June 22, 2021 are under examination.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on September 1, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conveyor having a horizontal and vertical axis of travel [Claim 11] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim language "the conveyor further having a horizontal and a vertical axis of travel" is not supported by the specification. The specification repeats the language but does not further describe the horizontal and vertical axes.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 11, the language "the conveyor further having a horizontal and a vertical axis of travel" renders the claim indefinite. It is unclear how the conveyor can have both a horizontal and vertical axis of travel. Does the conveyor have an axis of travel having horizontal and vertical components? Further, the specification does not describe a conveyor having horizontal and vertical axis of travel. The IGU has a horizontal orientation and then a vertical orientation. Is this what is intended by the claim language? The claim language should be amended to clarify the direction of travel of the conveyor.
Claim 12-16 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonderkaer (USPN 10640412) in view of Japanese Document (JP H07231160A, copy and machine translation attached, hereafter '160).
Regarding Claim(s) 1, Sonderkaer teaches an insulating glass unit cooling assembly comprising: a cooling unit (nozzle 13) that directs air at insulating glass units; a conveyor (7) that transports insulating glass units along a path of travel defining an axis of travel for the insulating glass units; the conveyor having a conveyor planar surface (surface formed by adjacent rollers) supporting a corresponding planar glass surface of the insulating glass units as the insulating glass units are conveyed along the axis of travel such that the planar surface of the insulating glass units is substantially horizontal and substantially parallel to said conveyor planar surface (as illustrated in Figure 1, in more detail in the closeup of Figure 1). The air from nozzles is directed in a path at an angle between 3 degrees and 70 degrees [Col. 26:3-8] to the planar glass surface. Sonderkaer fails to teach said air from said cooling unit is directed in a path substantially parallel with said conveyor planar surface and the planar glass surface of the insulating glass units as the insulating glass units travel along said conveyor. '160 teaches a cooling unit (5), a conveyor (44) carrying an object (43) to be cooled and teaches air directed in a path substantially parallel with the conveyor surface and the object surface in order to keep the flow of cooling air moving in a single direction [see Page 6 of translation, "Since the direction of the gas flow does not change in the cooling chamber, even if the flow velocity of the gas is increased, the cold gas having a high oxygen concentration does not flow from the cooling chamber to the reflow chamber. Therefore, the oxygen concentration does not increase in the reflow chamber, the inert gas temperature does not decrease, and the reflow can be performed without oxidizing the solder. Further, it is possible to reliably cool the object to be processed and perform good soldering without increasing the size of the apparatus"]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to direct the air from the cooling unit in a path substantially parallel with the conveyor planar surface and the planar glass surface in order to keep the flow of air moving in a single direction.
Regarding Claim(s) 2, Sonderkaer teaches conditioned air (the air passes by heating units 44 and 54, which are also disclosed as having cooling function [Col. 23:56-65]).
Regarding Claim(s) 3 and 4, Sonderkaer teaches concentrated air (by the air passes through nozzles).
Regarding Claim(s) 5, Sonderkaer teaches a plurality of cooling units (upper nozzles 13 and lower nozzles 12).
Regarding Claim(s) 6, Sonderkaer teaches said plurality of cooling units comprise first (upper nozzles 13) and second (lower nozzles 12) cooling units directing respective first (air path directed towards upper surface of glass unit) and second (directed at lower surface of glass unit) air paths at the insulating glass units as the insulating glass units move along said axis of travel on said conveyor.
Regarding Claim(s) 7, Sonderkaer teaches said first air path is directed to a first planar glass surface (upper surface) of the insulating glass unit and said second air path is directed to a second planar glass surface (lower surface) of the insulating glass unit as the insulating glass unit travels along said conveyor (as seen in Figure 1). Sonderkaer fails to teach said first air path is directed parallel to a first planar glass surface of the insulating glass unit and said second air path is directed parallel a second planar glass surface of the insulating glass unit as the insulating glass unit travels along said conveyor. '160 teaches air directed parallel to the surface of an object and discloses shunting the air across an upper and lower surface of the object [Page 1, "cold gas shunts in parallel with the upper and under main faces of the workpiece 43 without being disturbed"]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to direct a first air path parallel to the first planar glass surface and direct a second air path parallel to a second planar glass surface to provide simultaneous cooling to both surfaces of the glass unit.
Regarding Claim(s) 8, Sonderkaer teaches said conveyor is a semi-permeable track to allow for the directing of said air at insulating glass units traveling along said axis of travel [Col. 25:52-56, "a conveying element 7 in the form of a conveyer belt or chain conveyer having a plurality of perforations/openings 8 through which the gas supply 40 can be provided towards the second pane surface 4 from a plurality of nozzles 12 beneath the conveyer belt or chain belt"].
Regarding Claim(s) 9, Sonderkaer teaches said conveyor is a semi-permeable track (as described above) to allow for the directing of said first air path at a first planar glass surface of the insulating glass unit and said second air path is directed at a second planar glass surface through the semi-permeable surface of said conveyor at the insulating glass unit as the insulating glass unit travels along said conveyor. The air path to nozzles (13) would be a first air path and the air path to nozzles (12) would be a second air path.
Regarding Claim(s) 17, Sonderkaer teaches a method of cooling an insulating glass unit (3) comprising the steps of: providing a cooling assembly (11) having at least one cooling unit (nozzle 13); directing air at insulating glass units with said at least one cooling unit (air is directed at the insulated glass unit by nozzles 13) ; transporting insulating glass units on a conveyor (7) along a path of travel defining an axis of travel for the insulating glass units; providing said conveyor having a planar surface supporting a corresponding planar glass surface of the insulating glass units as the insulating glass units are conveyed along the axis of travel such that the planar surface of the insulating glass units is substantially parallel to said planar surface of said conveyor (as illustrated in Figure 1, in more detail in the closeup of Figure 1). The air from nozzles is directed in a path at an angle between 3 degrees and 70 degrees [Col. 26:3-8] to the planar glass surface. Sonderkaer fails to teach directing said air from said at least one cooling unit in a path substantially parallel with said conveyor planar surface and the planar glass surface of the insulating glass units as the insulating glass units travel along said conveyor during operation. '160 teaches a cooling unit (5), a conveyor (44) carrying an object (43) to be cooled and teaches air directed in a path substantially parallel with the conveyor surface and the object surface in order to keep the flow of cooling air moving in a single direction [see Page 6 of translation, "Since the direction of the gas flow does not change in the cooling chamber, even if the flow velocity of the gas is increased, the cold gas having a high oxygen concentration does not flow from the cooling chamber to the reflow chamber. Therefore, the oxygen concentration does not increase in the reflow chamber, the inert gas temperature does not decrease, and the reflow can be performed without oxidizing the solder. Further, it is possible to reliably cool the object to be processed and perform good soldering without increasing the size of the apparatus"]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to direct the air from the cooling unit in a path substantially parallel with the conveyor planar surface and the planar glass surface in order to keep the flow of air moving in a single direction.
Regarding Claim(s) 18, Sonderkaer teaches providing first (nozzles 13) and second cooling units (nozzles 12) wherein said first cooling unit is positioned above said second cooling unit such that during operation cooling air from said first cooling unit is substantially directed above said planar surface of said conveyor and said cooling air from said second cooling unit is substantially directed below said planar surface of said conveyor (as illustrated in Figure 1).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonderkaer in view of '160 as applied to claim 1 above, and further in view of Murakami et al. (USPN 6318111).
Regarding Claim(s) 10, Sonderkaer teaches the limitations described above, yet fails to teach the cooling unit comprises at least one air curtain. Murakami et al. (USPN 6318111) teaches a cooling unit (outlets 4a and suction ports 4b) that comprises at least one air curtain. Murakami et al. discloses the air outlets and air suction ports form an air curtain [Col. 2:10-16]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art provide an air curtain to create a cooling space blocked from areas of different temperature.
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonderkaer in view of '160 as applied to claim 17 above, and further in view of McHugh (USPN 6068720).
Regarding Claim(s) 19, Sonderkaer teaches the limitations described above, yet fails to teach coupling the cooling assembly with an upright unit. McHugh (USPN 6068720) teaches a cooling assembly (80a) coupled with an upright unit (conveyor 20). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to couple the cooling assembly with an upright unit position the IGU for filling.
Regarding Claim(s) 20, Sonderkaer teaches the limitations described above, yet fails to teach coupling the cooling assembly with a sealing unit. McHugh teaches a sealing unit (34) coupled with the cooling assembly. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to couple the cooling assembly with a sealing unit to seal the IGU after cooling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653